USCA11 Case: 21-13497      Date Filed: 04/29/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13497
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DARNELL WATSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:08-cr-00261-GAP-DCI-1
                    ____________________
USCA11 Case: 21-13497             Date Filed: 04/29/2022         Page: 2 of 6




2                          Opinion of the Court                      21-13497


Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
       Darnell Watson, a federal prisoner, appeals the district
court’s denial of his compassionate release motion under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act. 1 On appeal, Wat-
son asserts (1) that the district court’s order is insufficient for appel-
late review because it did not adequately explain the balancing of
the 18 U.S.C. § 3553(a) factors, (2) that the district court abused its
discretion by treating U.S.S.G. § 1B1.13 as an applicable policy
statement that bound its discretion, and (3) that the district court
abused its discretion in denying his motion because his medical
conditions, in light of the COVID-19 pandemic, constituted an ex-
traordinary and compelling reason to reduce his sentence and the
§ 3553(a) factors weighed in favor of granting a reduction.
       We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). We review for abuse
of discretion a district court’s denial of an eligible defendant’s re-
quest for such relief. Id. “A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly




1 Pub. L. No. 115-391, 132 Stat. 5197, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-13497         Date Filed: 04/29/2022    Page: 3 of 6




21-13497               Opinion of the Court                         3

erroneous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir.
2015).
       After determining whether to reduce a defendant’s sen-
tence, the district court must explain its decision sufficiently
enough to allow for meaningful appellate review. United States v.
Johnson, 877 F.3d 993, 997 (11th Cir. 2017). A district court does
not, however, need to “exhaustively analyze every factor in its or-
der.” United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021).
An appellate court needs to understand from the record only how
the district court arrived at its conclusion, including the factors it
relied upon. Id. at 1185.
        A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). To reduce a sentence, the district court must (1) find
that “extraordinary and compelling reasons warrant such a reduc-
tion,” (2) consider the § 3553(a) factors “to the extent that they are
applicable,” and (3) find that “a reduction is consistent with appli-
cable policy statements issued by the Sentencing Commission.”
First Step Act § 603; 18 U.S.C. § 3582(c)(1)(A). To warrant a reduc-
tion, all three conditions are necessary. United States v. Tinker, 14
F.4th 1234, 1237–38 (11th Cir. 2021). For purposes of defendant-
filed § 3582(c)(1)(A) motions, the district court’s discretion to find
extraordinary and compelling circumstances is limited to those
listed in U.S.S.G. § 1B1.13. Bryant, 996 F.3d at 1262. As relevant,
one circumstance constituting an extraordinary and compelling
USCA11 Case: 21-13497         Date Filed: 04/29/2022      Page: 4 of 6




4                       Opinion of the Court                  21-13497

reason is a prisoner’s medical condition, if he has a terminal disease
or is suffering from a physical or mental condition that substantially
diminishes the ability to provide self-care in prison. U.S.S.G.
§ 1B1.13, comment. (n.1(A)).
       The § 3553(a) sentencing factors include the seriousness of
the offense and the need to deter future criminal conduct and pro-
tect the public. 18 U.S.C. § 3553(a)(2). Other considerations are
the nature and circumstances of the offense and the defendant’s
history and characteristics. Id. § 3553(a)(1). It isn’t necessary for
the district court to state on the record that it has explicitly consid-
ered each of the factors or to discuss each of them. United States
v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). The weight given
to each factor lies within the district court’s sound discretion, and
it may reasonably attach great weight to a single factor. Id. at 1327.
       Here, the district court’s order is sufficient for appellate re-
view because it clearly identifies and discusses multiple bases for
the denial of Watsons’s motion. See Cook, 998 F.3d at 1184-85;
Johnson, 877 F.3d at 997. The district court clearly explained that
Watson’s health conditions were not sufficiently serious to consti-
tute an extraordinary and compelling reason for a sentence reduc-
tion, explicitly referring to Watson’s medical records and § 1B1.13
in explaining why his showing was insufficient. Additionally, it ex-
plained that, even if he made the showing, the § 3553(a) factors did
not warrant his release. The court clearly anchored its weighing of
the sentencing factors in considering the seriousness of Watson’s
offense, describing how he committed the robbery, and further
USCA11 Case: 21-13497         Date Filed: 04/29/2022     Page: 5 of 6




21-13497                Opinion of the Court                         5

noting that he had possessed a weapon in furtherance of a drug
trafficking crime. The district court also relied on its finding that
Watson presented a danger to the public in considering the serious-
ness of his offense and, thus, adequately explained three bases upon
which it denied Watson’s compassionate release motion. Johnson,
877 F.3d at 997.
       Furthermore, we are bound by our holding in Bryant, which
establishes that the district court did not abuse its discretion by
treating U.S.S.G. § 1B1.13 as an applicable policy statement that
limited its discretion. See Bryant, 966 F.3d at 1262. This forecloses
Watson’s argument that § 1B1.13 is not an applicable policy state-
ment and that the district court erred by treating it as a limit on its
discretion.
       Finally, the district court didn’t abuse its discretion in deny-
ing Watson’s compassionate release motion. First, the district
court didn’t err in concluding that Watson’s circumstances were
not extraordinary and compelling under § 1B1.13. The medical rec-
ords Watson submitted support the district court’s finding that his
medical conditions were not sufficiently severe to substantially di-
minish his ability to care for himself, as they showed that he was
receiving treatment in prison.
       Second, even if extraordinary and compelling reasons exist,
the district court didn’t abuse its discretion in finding the § 3553(a)
sentencing factors weighed against Watson’s early release or that
he was a danger to the community, which are independently suffi-
cient to deny his motion. See Tinker, 14 F.4th at 1237. The court
USCA11 Case: 21-13497          Date Filed: 04/29/2022    Page: 6 of 6




6                       Opinion of the Court                 21-13497

didn’t clearly err in finding that Watson’s crime was serious be-
cause the record amply supports that he possessed a firearm in fur-
therance of a drug trafficking crime, and he robbed a business by
brandishing a gun and ordering people to the ground. See Khan,
794 F.3d at 1293. Moreover, the court expressly considered the
§ 3553(a) factors and reasonably found that they weighed against
release. See Cook, 998 F.3d at 1184-85. The court’s order reflects
consideration of the sentencing goals of ensuring the sentence re-
flects the seriousness of the offense, and the court further explained
how the nature and circumstances of Watson’s offense demon-
strated that he posed a danger to the community. It was ultimately
within the district court’s discretion to place more weight on the
seriousness of his offense. See Kuhlman, 711 F.3d at 1327.
        For the foregoing reasons, we affirm the district court’s judg-
ment.
        AFFIRMED.